Title: James Madison to Nicholas P. Trist, December 1831
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Returned with the respects & thanks of
                        The phenomenon referred to, if authentic and not explained by peculiar & transitory circumstances, is remarkably at
                            variance with the general reasoning on the subject.
                        
                            
                                J. M.
                            
                        
                    